DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure was previously objected to for minor informalities.  Applicant has provided a corrected Abstract, thereby obviating the previous specification objection.

Claim Objections
Claims 1-15 & 21-25 were previously objected to for minor informalities.  Applicant has provided the required corrections, thereby obviating the previous claim objections.

Claim Rejections - 35 USC § 112
Claims 1-15 & 21-25 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has provided the required corrections, thereby obviating the previous 112(b) rejections.

Allowable Subject Matter
Claims 1-15 & 21-25 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments filed on December 22nd, 2021 have overcome the previously applied prior art rejections. 
In particular, in the response filed December 22nd, 2021, Applicant argues:
1) “neither Upton nor Baskin discloses, teaches or suggests a controller operable "to intermittently initiate injection of pressurized lubricating fluid only during intervals corresponding to a suction stroke of the plunger" as recited in the independent claims” and 
2) “Tiller describes the injection of lubricant "randomly with respect to the pumping cycle" (paragraph [0016]), but not "only during intervals corresponding to a suction stroke of the plunger" as recited in the independent claims”
These arguments are found to be persuasive.  
In view of Applicant’s amendments and arguments, the Examiner conducted an updated prior art search and no other prior art references were found to disclose or render obvious Applicant’s invention as now recited.  The most relevant prior art documents revealed in the updated search are:
1) US PG-Pub. 2008/0193299 to Oglesby
2) US Patent No. 9,127,577 to Donald
Oglesby discloses a plunger pump 10 having a manifold 12, a working fluid inlet 28, a working fluid outlet 32, an elongated bore 14, an elongated plunger 48, a packing assembly 68, and a fluid port 57 that supplies cleaning fluid to the high-pressure end of the packing assembly 68 only during the suction stroke of the plunger 48 (Figs. 1-3).  However, Oglesby does not disclose a lubricating fluid port in fluid communication with the low-pressure end of the packing assembly, a high-pressure lubricating fluid pump in fluid communication with the lubricating fluid port, or a controller operably coupled to the plunger and to the lubricating fluid pump to intermittently initiate injection of pressurized lubricating fluid only during intervals corresponding to a suction stroke of the plunger, as now claimed.  Furthermore, it would not have been obvious to incorporate Oglesby’s teachings into Upton, Baskin, or Tiller since Oglesby desires injection of a cleaning fluid to the high-pressure side of the packing assembly, whereas Upton, Baskin, and Tiller all desire injection of a lubricating fluid to the low-pressure side of the packing assembly.  In other words, Oglesby’s injection is for an entirely different purpose (and occurs at an entirely different location) than that of Upton, Baskin, and Tiller.
Donald discloses another plunger pump 12 having a manifold (Fig. 2), a working fluid inlet (Fig. 2), a working fluid outlet (Fig. 2), an elongated bore (Fig. 2), an elongated plunger 14, a packing assembly 16, a fluid port 20 that supplies lubricating fluid to the low-pressure end of the packing assembly 20, and a high pressure lubricating fluid pump 24 in fluid communication with the lubricating fluid port that inject lubricant to the packing at a timed interval (Donald discloses that the lubricant pump 24 injects 0.00036 cubic inches of lubricant to the packing assembly 20 once per plunger stroke).  However, Oglesby does not disclose a controller operably coupled to the plunger and to the lubricating fluid pump to intermittently initiate injection of pressurized lubricating fluid only during intervals corresponding to a suction stroke of the plunger, as now claimed.  Furthermore, it would not have been obvious to incorporate Oglesby’s teachings into Donald since Oglesby desires injection of a cleaning fluid to the high-pressure side of the packing assembly, whereas Donald desires injection of a lubricating fluid to the low-pressure side of the packing assembly.  In other words, Oglesby’s injection is for an entirely different purpose (and occurs at an entirely different location) than that of Donald.
As such, it is apparent that the prior art falls short of disclosing Applicant’s particular synchronized plunger packing lubrication operation.  Therefore, the Examiner now finds Applicant’s recited invention to be novel and non-obvious over the prior art, and as such, the application as a whole is now in proper condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        ABC